Case: 14-40480      Document: 00512916033         Page: 1    Date Filed: 01/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                FILED
                                                                            January 27, 2015
                                    No. 14-40480
                                  Summary Calendar                           Lyle W. Cayce
                                                                                  Clerk


MAYLA V. CAMPOS, Individually and next friend of David Christopher
Campos, an incapacitated person; DAVID CHRISTOPHER CAMPOS,

                                                 Plaintiffs - Appellants
v.

WEBB COUNTY, TEXAS,
                                                 Defendant - Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                               USDC No. 5:12-CV-7


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*
       David Campos (“Campos”) alleges that he was sexually assaulted in the
Webb County jail as a result of Defendant-Appellee’s actions and policies.
Plaintiffs-Appellants, Campos and his mother Mayla Campos, challenge the
district court’s application of the “episodic event” standard and grant of
summary judgment dismissing the case with prejudice.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40480    Document: 00512916033     Page: 2   Date Filed: 01/27/2015



                                No. 14-40480
                       FACTS AND PROCEEDINGS
      Campos was arrested on April 20, 2011, for possessing more than five
pounds of marijuana in a drug-free zone.       After his arrest Campos went
through three different screenings from various prison officials.    The initial
screenings did not indicate that Campos suffered from mental illness.
Campos also denied being treated for mental illness on his intake form. On
April 21, 2011, however, a nurse noted that Campos complained of depression
and mentioned attempting suicide eight years earlier.       Campos was then
scheduled to meet with the prison’s mental health specialist.
      Four days later Campos was evaluated by a mental health specialist,
Jose Macias (“Macias”).     During this evaluation Campos denied being
depressed or suicidal or ever having received treatment for mental health
issues.   Macias noted that Campos appeared “alert, stable, coherent, and
oriented.” Macias did not conduct further investigation into Campos’s mental
health history and concluded that he did not require further evaluation. On
April 25, 2011, Campos entered the general prison population. Campos was
placed in a medium-maximum cell despite being classified as a low-medium
risk detainee.
      Jose Velasquez, the alleged assailant, was admitted to the Webb County
Jail on April 27, 2011. There was no indication that Velazquez had any history
of sexual assault or was a sexual threat. Velazquez was housed with Campos.
Id. Velazquez was discharged on July 5, 2011.
      Campos’s mother, Mayla Campos (“Ms. Campos”), visited Campos on
July 26, 2011. During this visit Ms. Campos became concerned, based on
comments and cues, that Campos had been assaulted. That day, Ms. Campos
alerted a jailer about her concerns. The next day, she reported her concern to
Lieutenant Gutierrez and Captain Trevino.        Though the content of this
conversation is in dispute, Ms. Campos contends that she told the officers that
                                      2
    Case: 14-40480      Document: 00512916033    Page: 3    Date Filed: 01/27/2015



                                  No. 14-40480
her son may have been sexually assaulted or threatened and that he suffered
from borderline mental retardation and bipolar disorder.
         The officers then spoke with Campos. They allege that he denied both
being assaulted and mentally handicapped.         Campos wrote and signed a
statement stating: “I David Campos was not sexually assaulted I was just
pushed by Inmate Velasquez I do not want to press charges. I do not want to
be moved from cell 3G.” Campos alleges that he was coerced into writing this
statement.
         Campos was then evaluated again by Macias. It does not appear that
Macias spoke with Campos about the alleged sexual assault as Macias’ notes
do not mention it. Macias did note that Campos was “cooperative, with clear
speech,” did not appear distressed, and was not a mental health risk. Campos
was not evaluated for physical signs of abuse.
         Campos was released on bond on August 1, 2011. Ms. Campos filed a
complaint that her son had been sexually assaulted in prison on two weeks
later.    On January 28, 2012, Campos and Ms. Campos (as next friend of
Campos, an incapacitated person) filed a suit against the Webb County
Sheriff’s Department and Webb County (“Webb”).             The 42 U.S.C. § 1983
complaint alleged that Campos was sexually assaulted while in Webb County’s
custody in violation of the Eighth and Fourteenth Amendments. As to the
Fourteenth Amendment, Campos alleged that Webb both failed to protect him
and failed to provide him adequate medical care before and after the alleged
sexual assault. Campos later voluntarily dismissed the Sheriff’s Department
from the case and proceeded solely against Webb.
         Webb filed a motion to dismiss under Rule 12(b)(6), which the district
court treated as a motion for summary judgment because of the evidence
attached to the motion. The court dismissed Campos’s Eighth Amendment
claim on the grounds that pre-trial detainees may not bring actions under the
                                        3
    Case: 14-40480    Document: 00512916033       Page: 4   Date Filed: 01/27/2015



                                   No. 14-40480
Eighth Amendment. The court then analyzed the Fourteenth Amendment
claim as an episodic act or omission. Under this standard, the court held that
the evidence could not support a finding that the jailers had the “requisite
knowledge” for the failure to protect claim to proceed. The court also dismissed
the claim for failing to provide medical care on the basis that Campos did not
show any “serious harm that resulted from failing to order a physical
examination or more adequate mental evaluation.”
      Campos raises two issues on appeal. First, he argues that the court erred
in analyzing his claims under an episodic act, as opposed to a conditions of
confinement, standard. Second, he argues that even under the episodic act
standard, the court erred in finding that the evidence presented did not
demonstrate Webb’s deliberate indifference.


                                   DISCUSSION
I. Standard of Review
      A district court’s grant of summary judgment is reviewed de novo, with
all evidence construed in the light most favorable to the nonmoving party. See
Crawford v. Formosa Plastics Corp. La., 234 F.3d 899, 902 (5th Cir. 2000)
(citations omitted). “Summary judgment is proper when the evidence reflects
no genuine issues of material fact and the non-movant is entitled to judgment
as a matter of law.” Id. (citing Fed. R. Civ. P. 56(c)). “A genuine issue of
material fact exists ‘if the evidence is such that a reasonable jury could return
a verdict for the non-moving party.’” Id. (quoting Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 248 (1986)).

II. Did the District Court Err in Applying the Episodic Event Standard?
      This court evaluates pretrial detainees’ constitutional complaints of
Fourteenth Amendment violations under one of two rubrics, “jail conditions”

                                        4
    Case: 14-40480     Document: 00512916033      Page: 5    Date Filed: 01/27/2015



                                  No. 14-40480
or “episodic acts or omissions.” Hare v. City of Corinth, Miss., 74 F.3d 633,
644–45 (5th Cir. 1996) (en banc). Jail conditions challenges are evaluated
under Bell v. Wolfish to determine “[i]f a particular condition or restriction of
pretrial detention is reasonably related to a legitimate governmental
objective.” Bell v. Wolfish, 441 U.S. 520, 539 (1979). Episodic acts or omissions,
however, require the plaintiff to prove that the official “acted or failed to act
with subjective deliberate indifference to the detainee’s needs.” Hare, 74, F.3d
636, 647–48.
      In Hare this court held that conditions challenges are against “general
conditions, practices, rules or restrictions of pretrial confinement,” whereas
episodic challenges are against “a jail official’s episodic act or omission.” Id. at
643. Expressed another way, a claim against a jail condition exists when “a
jailer’s act or omission . . . implement[s] a rule or restriction or otherwise
demonstrate[s] the existence of an identifiable intended condition or practice.”
Id. at 645. Absent an established rule, a claim against a jail condition exists
where there is “extended or pervasive” misconduct. Id.
      This court made this distinction, in part, because when a jail implements
a condition or policy, this “manifests an avowed intent to subject a pretrial
detainee to that rule or restriction.” Id. at 644. But, “[w]ith episodic acts or
omissions, intentionality is no longer a given,” and this accordingly requires a
higher showing of subjective deliberate indifference, demonstrating that the
“official had the requisite mental state to establish his liability as a
perpetrator.” Id. at 645.
      A few additional cases provide guideposts for determining if a complaint
is properly construed as challenging jail conditions.         Shepherd v. Dallas
County, 591 F.3d 445, 449 (5th Cir. 2009), was “the rare case in which a
plaintiff demonstrated deficiencies in the conditions of confinement that
amounted to punishment.”          In Shepherd plaintiff “presented extensive
                                         5
    Case: 14-40480     Document: 00512916033      Page: 6   Date Filed: 01/27/2015



                                  No. 14-40480
evidence on the jail’s treatment of inmates with chronic illness,” which
included testimony from the jail’s medical staff that they were chronically
under-staffed and regularly failed to deliver prescriptions to over fifty-percent
of the inmates. Id. at 450. Plaintiff’s claim was also supported by reports
finding that the jail’s medical processes were totally inadequate. Id. 450–51.
      As the Shepherd court noted “[m]ore often, however, a plaintiff’s claim,
properly characterized, faults specific jail officials for their acts or omissions
because the plaintiff cannot establish the existence of an officially sanctioned
unlawful condition.” Id. at 452. In Brown v. Bolin, 500 F. App’x 309, 313 (5th
Cir. 2012), for example, this court held that a claim against a physician for
failing to respond appropriately to a seriously ill inmate was an episodic event,
even where the plaintiff argued that the physician’s training was inadequate
and that there was a culture of intimidation among the physicians that
stymied reporting serious medical emergencies. Brown specifically contrasted
its facts with Shepherd, noting that Brown did not offer jail-wide statistics or
independent studies about the conditions in the jail. Id. Other cases draw a
similar line, rejecting a challenge-to-conditions claim where the evidence does
not show a systematic policy or failure. See, e.g., Brown v. Harris County, 409
F. App’x 728, 731 (5th Cir. 2010) (classifying a “brutal” sexual assault as an
episodic claim where the court found no evidence that sexual assaults were
common in the jail and despite evidence of jail overcrowding introduced by the
plaintiff); Olabisiomotosho v. City of Houston, 185 F.3d 521, 526 (5th Cir. 1999)
(holding that an allegation that officers failed to screen and secure treatment
for an asthmatic detainee “fits the definition of the episodic omission”); Scott v.
Moore, 114 F.3d 51, 53 (5th Cir. 1997) (en banc) (rejecting a rape-victim
plaintiff’s argument that her claim was a condition of confinement because
understaffing allowed the assault to occur, and holding that the claim was
episodic because the alleged harm was the assault itself).
                                        6
    Case: 14-40480     Document: 00512916033     Page: 7   Date Filed: 01/27/2015



                                  No. 14-40480
      Comparing these cases to the record, it is clear that Campos’s claim is
for an episodic act or omission. Looking at the evidence in the light most
favorable to Campos, he paints a picture of a mentally handicapped man whose
verbal and nonverbal behavior should make his handicap obvious to observers.
As a result of this obvious disability, Campos argues, Webb erred in not
treating him as mentally handicapped and isolating him from certain inmates.
Campos attempts to turn these acts into a jail conditions case by arguing that
Webb had a policy of not segregating mentally handicapped inmates. He points
to portions of the record where witnesses testified that Campos was dealt with
according to policy, in order to demonstrate that Webb did not separate
mentally handicapped inmates from the general population.
      Still, taking the evidence in Campos’ favor, it shows only that Webb
made an error in failing to identify Campos’ illness and segregate him from the
general population. Webb clearly screens its inmates for mental illnesses for
the purpose of ensuring that inmates don’t harm themselves or others. The
fact that Webb may have been negligent or careless in failing to identify
Campos does not make this a jail conditions case. There is no evidence of a
systematic failure or a policy at the jail to either not screen inmates for mental
health problems or to house mentally handicapped inmates in the general
population.
      Thus, we hold that the complaint alleges an episodic act. The complaint
and record lack the required evidence of a policy or systematic failure required
to show an unconstitutional condition of confinement. The district court did
not err in considering this case under the episodic acts rubric.




                                        7
    Case: 14-40480     Document: 00512916033     Page: 8   Date Filed: 01/27/2015



                                  No. 14-40480
III. Did the District Court Fail to Weigh the Evidence in the Light Most
Favorable to Campos When It Held Campos Failed to Provide Sufficient
Evidence of Subjective Deliberate Indifference?

      “Deliberate indifference is an extremely high standard to meet.” Domino
v. Texas Dep't of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001).
Negligence or even gross negligence is not enough. Hare, 74. F.3d at 650.
Deliberate indifference exists where a plaintiff shows that officials “refused to
treat him, ignored his complaints, intentionally treated him incorrectly, or
engaged in any similar conduct that would clearly evince a wanton disregard
for any serious medical needs.” Johnson v. Treen, 759 F.2d 1236, 1238 (5th
Cir. 1985). For example, an official who “replaced [a] female jailer, entered
[plaintiff’s] cell, and sexually assaulted her repeatedly during the course of his
eight-hour shift,” was deliberately indifferent. Scott, 114 F.3d at 52–53; see
also Tafoya v. Salazar, 516 F.3d 912, 918–21 (10th Cir. 2008) (reversing a grant
of summary judgment because plaintiff showed there was an issue of material
fact regarding defendant’s deliberate indifference when she alleged that
defendant knew of the dangerous condition, knew that sexual assaults
occurred as a result of the condition, and failed to sufficiently address the
condition).
      Contrastingly, the decision whether to provide additional treatment “is
a classic example of a matter for medical judgment.” Estelle v. Gamble, 429
U.S. 97, 107 (1976). Similarly, “failure to alleviate a significant risk that [the
official] should have perceived, but did not” is not deliberate indifference.
Farmer v. Brennan, 511 U.S. 825, 838 (1970).
      The evidence presented does not demonstrate deliberate indifference in
failing to protect. For example, though—reviewing the evidence in Campos’
favor—Macias should have known that Campos was mentally handicapped,
there is no evidence that Macias suspected that his diagnosis was incorrect or

                                        8
    Case: 14-40480     Document: 00512916033     Page: 9   Date Filed: 01/27/2015



                                  No. 14-40480
that he knew Campos would be harmed if he was not classified as mentally
handicapped. Though Macias could have searched for Campos’ health records
or conducted further tests, it was not indifferent to rely on his medical
judgment and Campos’ own assertion that he was not mentally retarded.
Similarly, though David Martinez, the classification officer, may have erred in
housing Campos in a medium-high cell instead of a low-medium cell, there is
no evidence that this mistake was made intentionally or with a wanton
disregard for Campos’ well-being. Indeed, the evidence suggests that Martinez
intended to place Campos in a low-medium cell for Campos’ benefit but made
a mistake. Further, Campos has not provided evidence that the training or
supervision provided by the jail was somehow defective.
      The evidence offered to show a failure to provide medical care also does
not rise to the level of deliberate indifference. A detainee’s right to medical
care is “violated if an officer acts with deliberate indifference to a substantial
risk of serious medical harm and resulting injuries.” Mace v. City of Palestine,
333 F.3d 621, 625 (5th Cir. 2003). “[T]he correct legal standard is not whether
the jail officers knew or should have known, but whether they had gained
actual knowledge of the substantial risk . . . and responded with deliberate
indifference.” Hare, 74 F.3d at 650 (internal quotations omitted). Here, as with
the failure to protect analysis, we do not find that Campos has presented
sufficient evidence to conclude that Webb was deliberately indifferent to his
medical needs before or after the alleged assault.
      Campos alleges that Webb knew he had been sexually assaulted once his
mother reported it and yet did not provide him with appropriate medical care.
In support of this he claims that the jail forced him to write a false statement
that he had not been assaulted. Despite being screened by Macias for mental
health issues after writing this statement, Campos argues that he was not
given a physical evaluation and not identified as a victim of sexual assault.
                                        9
   Case: 14-40480    Document: 00512916033     Page: 10   Date Filed: 01/27/2015



                                No. 14-40480
      These actions, while clearly less than model, do not amount to deliberate
indifference. First, Campos received a mental health review from Macias after
the alleged assault. While Macias’ notes do not mention the sexual assault,
which is concerning, the fact that Campos was provided an opportunity to meet
with Macias cuts against the idea that the prison was deliberately indifferent
to his medical needs. Second, though the allegation of rape alone suggests the
need for physical evaluation, there is no indication that the jailers believed
that Campos was suffering from any sort of physical injuries that required
attention. Indeed, Ms. Campos’ report alleged that there was either an assault
or a threat, thus, the jailers may have concluded that there were no physical
injuries. Lastly, as the district court noted, there is no evidence that not
receiving care during the four days between Ms. Campos’ report and Campos’
release on bond worsened his condition. This does not mean that there could
not have been deliberate indifference, but it does support the argument that
the jailers were not deliberately indifferent to a serious medical need during
those four days.
      The evidence Campos presents to show that after the sexual assault
Webb failed to provide him proper medical care is not without substance.
Webb’s apparent failure to inform Macias about the alleged sexual assault
before Campos’ mental health evaluation, in particular, is troubling. It does
not, however, rise to the level of deliberate indifference.    By comparison,
Webb’s actions are neither of a piece with those in Scott, 114 F.3d at 53, nor
clouded by a clear knowledge of an institutional danger as in Tafoya. 516 F.3d
at 921. Webb’s actions do not demonstrate that Campos was “intentionally
treated . . . incorrectly” or with “wanton disregard for any serious medical
needs.” Johnson, 759 F.2d at 1238. Consequently, we hold that the district
court did not err in granting summary judgment on the grounds that Campos
failed to demonstrate Webb’s deliberate indifference to his medical needs.
                                      10
   Case: 14-40480   Document: 00512916033    Page: 11   Date Filed: 01/27/2015



                              No. 14-40480
                            CONCLUSION
     For the foregoing reasons, we AFFIRM the district court’s grant of
summary judgment.




                                   11